Citation Nr: 0301369	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes 
mellitus.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for hearing loss 
disability.  

5.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
arthritis of the back, legs and right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1944 to October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have hypertension as the result 
of disease or injury during active service.  

3.  The veteran does not have a current diabetes mellitus 
disability.  

4.  The veteran does not have diabetes mellitus as the 
result of disease or injury during active service.  

5.  The veteran does not have heart disease as the result 
of disease or injury during active service.  

6.  The veteran does not have a current hearing loss 
disability.  

7.  The veteran does not have a hearing loss disability as 
the result of disease or injury during active service.  

8.  In December 1952, the Board denied service connection 
for arthritis.  The evidence of record at that time 
included service medical records, reports of VA 
examinations in January 1945 and December 1946, February 
1945 VA X-rays studies, lay witness statements, and 
letters from O. S. Gross, M.D., and J.E. Mercer, M.D.  

9.  Since the December 1952 Board decision, cumulative lay 
statements have been obtained as well as medical 
statements showing arthritis many years after service and 
testimony which is not credible.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

3.  Heart disease was not incurred in or aggravated by 
active military service and cardiovascular disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

4.  A hearing loss disability was not incurred in or 
aggravated by active military service and a sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

5.  The December 1952 Board decision denying service 
connection for arthritis is final.  New and material 
evidence has not been submitted to reopen the claim.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable to the original claims for 
service connection, the provisions of the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  See 66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act 
and regulations.  The RO provided the veteran with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See also 38 C.F.R. § 3.103 (2002).  Therefore, 
it would not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as letters from the RO 
dated in March 1998, January 2001, and April 2001, 
notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided 
by the claimant.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA 
to obtain.  The veteran reported that the private 
physicians who treated him after service are deceased and 
the records are not available.  All relevant Federal 
records have been obtained.  The service medical records 
are in the claims folder.  VA records have been obtained.  
The veteran was examined by VA and a medical opinions were 
rendered shortly after service.  Beyond the veteran's bare 
claim, there is nothing to indicate that the claimed 
disabilities are associated with his active service.  
38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 2002).  There is 
sufficient medical evidence to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2002).  
Therefore, a current examination is not necessary to make 
a decision on this claim.  38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  In a certified statement dated 
in April 2001, the veteran reported that all available 
evidence had been sent to the RO and requested that the 
claim be decided on the evidence of record and a hearing.  

Service connection for hypertension, diabetes mellitus, 
heart disease and hearing loss disability.  Service 
connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  Further, the evidence 
must be competent.  That is, an injury during service may 
be verified by medical or lay witness statements; however, 
the presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Current Disability  VA clinical notes dated in November 
1997, February 1999 and December 2000 contains impressions 
of hypertension.  Thus, the weight of the evidence 
establishes that the veteran does have a current 
hypertensive disability.  

A VA clinical note dated in November 1997 contains an 
impression of coronary artery disease with status post 
bypass (a history of bypass surgery in 1985 had been 
reported).  On VA hospitalization, in December 1998, 
diagnoses included mild aortic stenosis, coronary 
arteriosclerotic heart disease, status post myocardial 
infarction in 1985 and status post coronary artery bypass 
in 1985.  Subsequent VA clinical notes contain various 
diagnoses of heart disease.  In July 2001, the assessment 
was arteriosclerotic coronary artery disease.  Here again, 
the weight of the evidence establishes that the veteran 
does have a current heart disease disability.  

At his September 2001 RO hearing, the veteran testified 
that within a year after leaving service, Dr. Conner 
treated him for diabetes.  Lay statements as to what a 
doctor said are not competent evidence.  See Warren v. 
Brown, 6 Vet App 4 (1993); see also 38 C.F.R. 
§ 3.159(a)(2) (2002).  The file does contain a report from 
Herbert I. Conner, M.D., dated in July 1964, almost 20 
years after the veteran left active service.  Dr. Conner 
reported that the veteran had been under his care for the 
past year for treatment of arthritis of the spine and 
shoulder.  Dr. Conner did not mention diabetes.  There are 
numerous earlier medical records from VA and private 
physicians, but no mention of diabetes.  More 
significantly, although the April 2001 letter from the RO 
specifically asked the veteran to submit current evidence 
of diabetes, there is no such evidence of record.  The 
veteran has not submitted competent medical evidence that 
he currently has diabetes.  He has not informed VA of any 
care provider who could provide such evidence.  The VA 
clinical records show that the veteran has been 
extensively evaluated and tested, to include glucose 
studies.  However, the glucose levels are not elevated and 
diabetes has not been diagnosed.  An Annual Checklist for 
Physician, apparently done in 1998, shows that a doctor 
specifically reported that the veteran did not have 
diabetes.  Here, the reports of the recent extensive 
evaluations and treatment of the veteran's health provide 
a preponderance of evidence, which establishes that he 
does not have a current diabetes mellitus disability.  
Consequently, the claim must be denied.  

The April 2001 letter from the RO to the veteran, dealing 
with VCAA, specifically asked him to provide evidence of a 
current hearing loss.  He did not do so.  He did not 
identify any source from which VA might obtain evidence of 
a current hearing loss.  

At his September 2001 RO hearing, the veteran reported 
that he was currently being treated by VA for a hearing 
loss.  As noted above, lay statements as to what a doctor 
said are not competent evidence.  See Warren v. Brown, 6 
Vet App 4 (1993); see also 38 C.F.R. § 3.159(a)(2) (2002).  
Review of VA clinical notes for December 1999, January 
2000, March 2000, April 2000, July 2000, August 2000, 
December 2000, February 2001, April 2001, and May 2001 
show that examination of the veteran included his ears, 
without any complaints or findings of hearing loss.  The 
March 2001 VA clinical note shows the veteran gave a 
history of being a gunner on an aircraft carrier, but 
there were no complaints or findings of hearing loss.  The 
actual treatment records are more probative than the 
veteran's assertions and establish by a preponderance of 
evidence that there is no hearing loss disability.  
Therefore, the claim must be denied.  

Disease or Injury in Service  The service medical records 
do not confirm any of the claimed conditions during 
service.  When examined for separation from service, in 
October 1944, two medical corps officers (physicians) 
certified that the veteran had no incapacitating mental or 
physical disease.  Later in October 1944, another 
physician reported that the veteran had been examined and 
found to be qualified for discharge and required neither 
treatment nor hospitalization.  

The veteran testified at his September 2001 RO hearing, 
that he was a gunner's mate aboard a ship, which sustained 
a bomb blast near his position.  The service personnel 
records confirm that in June 1944, the veteran qualified 
by examination to operate a 20-millimeter anti-aircraft 
gun.  The service personnel records also show that the 
veteran reported to the Naval Training Center, Bainbridge, 
Maryland, shortly after entering service in March 1944.  
He reported aboard the U.S.S. Constellation, at Bainbridge 
in May 1944.  He was transferred from the Constellation, 
at Bainbridge, to the Naval Training Station, Newport, 
Rhode Island, in September 1944.  He was discharged from 
that station in October 1944.  These records, made during 
the veteran's service, provide the most probative evidence 
as to his activities during service.  They establish that 
the veteran was at training facilities, in the United 
States, during all of his active duty; and, further, 
establish by a preponderance of evidence that the veteran 
never served as a gunners mate aboard an aircraft carrier 
in combat.  The provisions of 38 U.S.C.A. §1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2002) regarding combat 
veterans do not apply.  

Disability Within the Year After Release from Active 
Service  Arteriosclerosis, arthritis, cardiovascular-renal 
disease, including hypertension, diabetes mellitus, and 
organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest 
to a degree of 10 percent or more within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112  
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The veteran has testified that he received treatment for 
the claimed conditions during the year after his active 
service, from Dr. Conner.  Dr. Conner's July 1964 
statement was to the effect that he had been treating the 
veteran for a year, which would make Dr. Conner's 
treatment many years after service.  The doctor's 
statement is significantly more probative than the 
veteran's recollection many years later.  The doctor's 
statement was limited to the veteran's joint problems.  

There was a VA examination in January and February 1945, 
which would be within the year after active service.  That 
examination disclosed a blood pressure of 120/70, which is 
within normal limits.  See 38 C.F.R. § 4.104, Note (1) 
following Code 7101 (2002).  Ordinary conversation was 
heard at 15 feet on the right and left.  See Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  The 
cardiovascular examination revealed an area of dullness, 
which the doctor stated was within normal limits.  There 
were no murmurs, thrills, dyspnea, cyanosis or edema.  
There was no diagnosis of hypertension, diabetes mellitus, 
heart disease, or hearing loss disability.  

On VA examination in December 1946, blood pressure, 
hearing, and the veteran's cardiovascular system were 
normal.  The record contains reports from private 
physicians: O. S. Gross, M.D., dated in October 1947, 
September 1952 and later in September 1952; and from J. E, 
Mercer, M.D. dated in February 1952 and March 1952.  These 
reports exclusively address the veteran's joint complaints 
without presenting evidence of hypertension, diabetes 
mellitus, heart disease, or hearing loss.   

Evidence of a Connection Between Disease or Injury in 
Service and a Current Disability  The April 2001 letter 
from the RO to the veteran, discussing VCAA, specifically 
requested that he submit medical evidence showing that the 
claimed disabilities were caused by disease or injury in 
service.  Review of the file shows that he has not 
provided the requested information.  Neither has he 
identified any source by which VA might obtain the 
required evidence of a connection.  

VCAA requires VA to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  However, VA 
is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (1), (2) 
(West Supp. 2002).  Here, there is no competent evidence 
to connect the claimed disabilities to service.  The many 
years between the veteran's active service and the medical 
documentation of the claimed disabilities is evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  There is no reasonable possibility 
that current examination could connect the current 
disability to service.  There is no reasonable possibility 
that a current medical opinion would produce more than 
speculation as to a connection.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Thus, we find there is no 
evidence of a connection and the claims must be denied for 
this reason.  

New and Material Evidence to Reopen a Claim of Entitlement 
to Service Connection for Arthritis of the Back, Legs and 
Right Knee.  In November 1944, the veteran claimed that he 
had arthritis of the back and legs, which was worse since 
service.  The basic law pertaining to service connection 
and the presumption where arthritis is manifested to a 
degree of 10 percent or more during the first year after 
service is set forth above.  

The service medical records show the veteran's spine and 
extremities were normal when he was examined for service 
in March 1944.  The only notation regarding the back or 
legs was recorded in October 1944, when it was noted that 
he was having trouble with his legs.  No physical 
disability was reported by the examiners and the veteran 
was referred to the psychiatric unit.  Later in October 
1944, two physicians stated that the veteran had been 
examined by a board of medical examiners and no 
incapacitating mental or physical disease was found.  
Later that month, another doctor stated that the veteran 
had been examined and found to be qualified for discharge 
and required neither treatment nor hospitalization.  

In a sworn statement, dated in November 1944, the 
veteran's wife reported that he did not have arthritis 
when they were married in 1934, but some time later 
developed arthritis.  It did not give him much trouble 
until March 1944.  Since his discharge from service, he 
had more and more trouble.  

On VA examination in January 1945, the veteran gave a 
history of a childhood back injury, which was painful for 
about 2 months.  He had no further trouble with his back 
until July 1943, when he had occasional back pain.  The 
attacks became more severe.  During training in 1944, they 
were reportedly aggravated and were currently almost 
continuous.  Pain in the legs and knees reportedly began 
in 1932 and had gradually gotten worse.  Left shoulder 
pain reportedly began in June 1944.  The pain was 
described as aching in character.  It was present all the 
time and aggravated by walking and standing.  Examination 
showed motion of all joints to be free and non-painful.  
The spine was straight.  Motion at the sacro-iliac in 
flexion, extension and lateral flexion was non-painful.  
The diagnosis was myofascitis, right shoulder.  

February 1945 X-rays disclosed a well aligned lumbar spine 
with intervertebral spaces of normal breadth.  There were 
no bony changes.  Lateral views confirmed the findings.  
The sacro-iliacs were clear and of normal breath.  Lateral 
view showed a normal lumbosacral junction.  In the hips, 
joint spaces were of normal breadth, articular surfaces 
were of normal contour and there were no bony changes.  
The knee joint spaces were of normal breadth and articular 
surfaces were normal in contour.  There were no bony 
changes.  Lateral views confirmed the findings.  

The above evidence was of record at the time of the April 
1945 rating decision, which denied service connection for 
arthritis of the back and legs on the basis that the 
claimed disability was not shown by the evidence of 
record.  The veteran was notified by a letter dated in 
April 1945 and did not appeal.  

The report of the December 1946 VA examination shows the 
veteran alleged that in August 1944, he became nervous 
with swelling and aching in both knees, and that he was 
hospitalized and told he had arthritis.  He reported 
occasional swelling of the knees with aching.  Examination 
showed slight swelling around both knee joints.  Motion 
was carried out in all directions with slight pain. There 
was no atrophy.  A grating sensation was noted on moving 
the joints.  The diagnosis was arthritis, unclassified, 
mild, both knees.  There were no X-rays.  There was 
nothing found on examination which would distinguish 
arthritis from chondromalacia or other joint problem.  
Therefore, the diagnosis of arthritis was clearly based on 
the history given by the veteran.  That history was 
contrary to the service medical records, which are more 
accurate and probative, and show the veteran's joint 
complaints did not lead to a diagnosis of arthritis.  
Where the examiner relies on history as related by 
veteran, the diagnoses can be no better than the facts 
alleged by veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

A January 1947 rating decision denied service connection 
for myofascitis, right shoulder and arthritis, mild, both 
knees.  The veteran was notified by a letter dated in 
January 1947 and did not appeal.  

In October 1947, O. S. Gross, M.D. certified that, from 
time to time, he treated the veteran for arthritis of the 
vertebral column and joints of the upper and lower 
extremities.  Also, in October 1947, co-workers provided 
statements describing the veteran's limitations.  An 
October 1947 rating decision continued the previous denial 
and the veteran was notified by letter in November 1947.  
He did not appeal.  

In February 1952, J. E. Mercer, M.D., stated that he had 
been the veteran's family physician for 25 years.  The 
doctor stated that the veteran was discharged from service 
with arthritis and the condition had become worse.  He 
reportedly had arthritis in practically all joints, 
especially the left shoulder, left hip and knee.  Similar 
information, with a report of joint swelling and 
limitation of motion, was provided in March 1952.  

In September 1952, Dr. Gross wrote that he had treated the 
veteran for arthritis and that the treatment dated back to 
January 1945.  Later that month, Dr. Gross wrote that, in 
January 1945, the veteran appeared to have acute arthritis 
in the cervical vertebra region, left wrist joint, and 
left knee joint.  The veteran was reportedly suffering 
severe pain along with fever swelling and redness.  

The veteran gave sworn testimony at a September 1952 RO 
hearing, describing joint problems in service.  

In September 1952, the Board denied the veteran's claim 
for service connection for arthritis.  The Board concluded 
that arthritis was not incurred in service and, if it 
existed before service, it was not aggravated in service.  
The decision of the Board is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2002).

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

For claims to reopen such as this, filed prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration and which is neither cumulative nor 
redundant and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).

A regulatory change is effective with respect to claims 
filed on or after August 29, 2001, and is not applicable 
to the veteran's appeal since this attempt to reopen his 
claim was filed prior to this date.

In July 1964, the veteran submitted 3 lay statements to 
the effect that the witnesses knew the veteran had 
arthritis.  A lay witness is competent to report what he 
observed.  38 C.F.R. § 3.159(a)(2) (2002).  A lay witness 
is competent to report that he observed the veteran 
complaining.  However, a lay witness is not competent to 
diagnose arthritis.  A medical diagnosis requires a 
witness with adequate medical training and experience.  
38 C.F.R. § 3.159(a)(1) (2002).  These statements are 
cumulative of previous lay statements and are not new and 
material evidence.  38 C.F.R. § 3.156 (2001).  

Also in July 1964, the veteran submitted a statement from 
Dr. Conner to the effect that the veteran had been under 
the doctor's care for the past year for treatment of 
arthritis of the spine and shoulder.  That would put the 
beginning of Dr. Conner's treatment in 1963, more than 18 
years after the veteran left active service.  A statement 
that the veteran is being treated for arthritis many years 
after service is not material to the question of service 
incurrence or aggravation.  

In February 1998, the RO received the veteran's current 
claim for benefits.  In a March 1998 letter, the RO 
informed the veteran of the type of evidence necessary to 
reopen a claim.   

At his September 2001 RO hearing, the veteran testified 
that when a bomb hit his ship, it knocked him down and 
aggravated his back and hips.  He acknowledged that he did 
not have treatment at the time.  He stated that within 
less than a year, he began having problems with his back, 
hips and legs.  He reported that he was treated by Dr. 
Conner.  He said he was currently receiving treatment at a 
VA Medical Center.  As discussed above, the veteran's 
service records show he spent his entire tour of active 
duty in training facilities in the United States.  His 
testimony of combat service at sea is not credible 
evidence.  The regulation does not contemplate reopening 
claims on the basis of any new story which might be told.  
The evidence must be credible.  The veteran's testimony of 
combat service is not credible and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).

VA clinical records from 1997 to 2001 have been obtained.  
Evidence of disability many years after service does not 
tend to establish incurrence or aggravation in service.  
This evidence is not material.  

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is new or 
material or which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  Since new and material 
evidence has not been submitted, the claim for service 
connection for arthritis of the back, legs and right knee 
can not be reopened.  


ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for heart disease is denied.  

Service connection for hearing loss disability is denied.  

The petition to reopen a claim of entitlement to service 
connection for arthritis of the back, legs and right knee, 
based on new and material evidence, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


